 In the Matter of THE WILLIAM POWELL COMPANYandPATTERNMAKERS ASSOCIATION OF CINCINNATICase No. R-1013.-Decided April 7,1939Valves andEngineeringAppliancesManufacturing Industry-Investigationof Representatives:controversy concerning representation of employees : con-troversy concerning appropriate unit ; refusal by employer to recognize petition-ing union as representative of pattern makers-UnitAppropriate for CollectiveBargaining:patternmakers,excludingforemen-Representatives:proof ofchoice : testimony as to membership in union-Ceitification of Representatives:upon proof of majority representation.Mrs. Mary TelkerIlijf,for the Board.Mr. Carl Lehmann,of Cincinnati, Ohio, for the Company.Mr. George Q. LynchandMr. Charles D. Madigan,ofWashington,D. C., for the Association.Mr. Lee Pressman,ofWashington, D. C., andMr. T. Louis Majors,of Cincinnati, Ohio, for the S. W. O. C.Mr. Victor A. Pascal,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOttOctober 2, 1937, Pattern Makers Association of Cincinnati,herein called the Association, filed with the Regional Director forthe NinthRegion(Cincinnati, Ohio) a petition alleging thata questionaffecting commerce had arisen concerning the representation of em-ployees of The William Powell Company, Cincinnati, Ohio, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On July 29, 1938,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.12 N. L.R. B.. No. 15.169134-39-vol. 12--9115 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 20,1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the Association,and upon Steel Workers Organizing Committee, herein called theS.W. O. C., a labor organization claiming to represent employeesdirectly affected by the investigation.Pursuant to the notice, ahearing was held on September 8, 1938, at Cincinnati, Ohio, beforeHorace A. Ruckel, the Trial Examiner duly designated by the Board.The Board, the Company, the Association, and the S. W. O. C. wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Pursuant to notice duly served upon the parties, oral argument washad before the Board at Washington, D. C., on November 8, 1938.The Association and the S. W. O. C. were represented by counsel andparticipated in the argument.The Company did not appear.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe William Powell Company is an Ohio corporation engaged inthemanufacture, sale, and distribution of valves and engineeringappliances.Its principal office and plant are in Cincinnati, Ohio.During the period from July 1, 1937, to July 1, 1938, the value of theraw materials used by the Company at the plant exceeded $1,000,000,more than half of which was obtained from sources outside Ohio.During the same period, the value of the Company's sales and ship-ments from the plant exceeded $2,000,000, more than half of whichwas sent to customers outside Ohio.The Company normally employs about 800 workers.II.THE ORGANIZATIONS INVOLVEDPattern Makers Association of Cincinnati is a labor organizationadmitting to its membership pattern makers in Cincinnati. It is alocal of the Pattern Makers League of North America which isaffiliated with the American Federation of Labor.SteelWorkers Organizing Committee is a labor organization affili-ated with the Committee for Industrial Organization, admitting to its THE WILLIAM POWELL COMPANY117membership all employees of the Company at its Cincinnati plantengaged in production work, exclusive of foremen, assistant foremen,supervisors, watchmen, and salaried employees.III.THE QUESTION CONCERNING REPRESENTATIONPrior to April 1937, an employees' representation plan was in effectat the Company's plants. In that month the plan was abandoned andthe Company entered into negotiations with the S. W. 0. C., whichhad begunorganizingthe employees in February 1937.As a result ofthe negotiations conducted by the S. W. 0. C. on behalf of all theemployees eligible to its membership, including pattern makers, theCompany, in April 1937, issued a statement of its policy with refer-ence to termsand conditions of employment. Following similar nego-tiationsagainconducted by the S. W. 0. C. during March and April1938, the Company issued a second statement of policy to be in effectfor a year from April 15, 1938, and from year to year thereafter,unlessterminated by written notice given 30 days prior to the end of anyyear.Prior to the publication of the second statement of policy, theAssociation requested the Company to recognize it as the exclusivebargaining representative of the pattern makers.This request forrecognition by the Association was discussed at the conferences be-tween the Company and the S. W. 0. C. The S. W. 0. C. refused toconcede that the pattern makers constituted a bargaining unit separatefrom the other employees.The Company took the position that itwould bargain with the organization which the Board determined wasthe exclusive representative of the pattern makers.We find that a question has arisen concerning representation of theemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelationto trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Association contends that the pattern makers at, the Cincinnatiplant, exclusive of foremen, constitute a unit appropriate for bar-gaining purposes.The S. W. 0. C., on the other hand, maintains 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the pattern makers are properly part of an industrial unit con-sisting of all the production employees at the plant eligible to itsmembership.The Companytook no position on the question of unit.The Pattern Makers League ofNorthAmerica was organized in1887 as a labor organization for pattern makers and,through theAssociation,has been functioning in Cincinnati since at least 1919.For a number of years the Company has called upon the Associationto supply it with pattern makers when their services were needed atthe plant.In supplying prospective employees,the Association alsospecified the salary they were to receive.It appearsthat long beforeFebruary 1937,when the S. W. 0. C. commenced organizational ac-tivities among the employees at the plant,members of the Associationwere employedby the Companyas pattern makers.However, theAssociation did not request the Company to recognize it as the exclu-sive bargaining agent of all pattern makers until after theCompanyhad instituted bargaining negotiationswith the S. W. 0. C.The work of the pattern makers is an essential process in the manu-facture of the Company's products.Blueprints of patternsdesignedby the engineering and drafting departments are delivered to the pat-tern makers who construct the entire patterns.The pattern makersconstitute a distinct and highly skilled craft which requires the serviceof an apprenticeship of about 5 years.Employees are not inter-changed between the pattern making and the other departments atthe plant.The pattern makers' wages are higher than the wages re-ceived by most of the other employees engaged inproduction work.It was shown that it is common for pattern makers to move from plantto plant, in accordancewith thedemand for their work, and not towork year in and year out for a singleemployer.TheAssociation tookthe position that this factor made it necessary for them tobelong to aseparate national organizationwhichwas concerned solely with pat-tern makersand engaged in placing them inavailable positions.The S. W. 0. C. contends that its membership includes employeesengaged in other distinctand highlyskilled crafts at the plant andthat a majority of all the employees have indicated their desire tobargain on an industrial rather than a craft basis by becoming mem-bers of the organization.It also urges that it actually has representedthe pattern makers in bargainingwith theCompany on behalf of all theemployees eligible to its membership,with the resultthat it securedfor the pattern makers, as well as the other employees, wage increases,vacationswith pay,and other improvements in their working condi-tions.Thepattern makershave not requestedthe S. W. 0. C. tohandle anygrievances.We are of the opinionthat the recordshows that the pattern makerscould satisfactorily function either as a separate unit or as part of THE WILLIAM POWELL COMPANY119a larger industrial unit.Accordingly, we shall follow our rulingsin similar situations that the determining factor is the desire of theemployees themselves.'As found below in Section VI, a majority ofthe pattern makers are members of the Association, thereby showingthat they desire to constitute a separate bargaining unit.We find that the pattern makers employed by the Company at itsCincinnati, Ohio, plant, excluding foremen, constitute a unit appro-priate for the purposes of collective bargaining, and that such unit,will insure to employees of the Company the fall benefit of their rightto self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESDuring the week ending September 3, 1938, 5 days before the hear-ing, there were 14 employees in the appropriate unit.The businessmanager of the Association, testifying from membership records whichwere produced at the hearing, stated that 11 of the 14 employeesin the unit were members of the Association. This testimony was notcontroverted.The S. W. O. C. admitted that it had no membersamong the pattern makers.We find that 11 of the 14 employees in theunit are members of the Association.We find that the Association has been designated and selected bya majority of the employees in the appropriate unit as their representa-tive for the purposes of collective bargaining. It is, therefore, theexclusive representative of all of the employees in such unit for thepurposes of collective bargaining and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The William Powell Company at its Cincin-nati,Ohio, plant, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.'Matter of TheGlobeMachine and Stamping Co.andMetal Polishers Union, LocalNo. 3;International Association of Machinists,DistrictNo 54; Federal Labor Union18788,and United Automobile Workers of America,3 N. L R. B 294;Matter of Common-wealth Division of General SteelCastingsCorporationandInternational Brotherhoodof Boilermakers,IronShipBuilders,Welders and Helpers of America; InternationalAssociation of Machinists, District No 9; Pattern Makers Association of St Louis andVicinity,and Amalgamated Association of Iron, Steel and Tin Workers of America,LocalLodge No. 1022, 3N. L. R.B. 779;Matter of Allis-Chalmers Manufacturing Com-panyandInternationalUnion,United AutomobileWorkers of America, Local 2/i8,4 N. L. R. B 159;Matter of Worthington Pump and Machinery Coi p.andPatternMakers Association of New York and Vicinity,Pattern Makers League,4N. L. R. B.448;Matter of Fairbanks,MorsedCompanyandPattern Makers Association of Beloit,7 N. L. R.B. 229. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The pattern makers employed by the Company at its Cincinnati,Ohio, plant, excluding foremen, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.3.Pattern Makers Association of Cincinnati is the exclusive repre-sentative of all employees in such unit for the purposes of collectivebargaining, within the meaning of Section 9 (a) of the National LaborRelations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Pattern Makers Association of Cincin-nati has been designated and selected by a majority of the patternmakers employed by The William Powell Company at its Cincinnati,Ohio, plant, excluding foremen, as their representative for the pur-poses of collective bargaining and that, pursuant to the provisions ofSection 9 (a) of the Act, Pattern Makers Association of Cincinnatiis the exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.MR. EDWIN S. SMITH, concurring :Although there has been no formal history of bargaining by thepattern makers as a separate unit, the record shows that prior to theadvent of the S. W. O. C. the Company had called upon the Associ-ation to supply it with pattern makers and had paid the employees sohired the wages which the Association asked.By this informal ar-rangement, the pattern makers have, in effect, established a sufficientbackground of separate bargaining to warrant, if that is their choice,setting them apart from the industrial unit.For this reason, I concurin the certification of the Association.22 SeeMatter of American Hardware CorporationandUnited Electrical and RadioWorkmen of America,4 N. L.R. B. 412;Vultee Aircraft Division,Aviation Manufactur-ing CorporationandUnited Automobile Workers of America,Local 361,9 N. L R. B. 32